Detailed Action
This office action is a response filed on 2/12/2022 in which Claims 1 – 8 and 13 -16 are pending; No claims have been amended or cancelled.
 
Applicant’s Arguments
Applicant submits that Wang and Wang2 do not disclose determining, by the base station, a position of a starting orthogonal frequency-division multiplexing (OFDM) symbol for transmitting a control channel in a second subframe of the plurality of subframes based on the time duration of the LBT, where the subframe duration of the second subframe occurs immediately after the subframe duration of the first subframe, as recited in independent claim 1 and similarly recited in independent claim 14. 
Examiner replies that as cited below Wang teaches “¶ [0038] In the first embodiment, the eNB can transmit the first PDSCH of the burst starting with the first available OFDM symbol after the second carrier is occupied by the eNB (e.g., after successful CCA) and ending with the ending boundary of the subframe in which the first PDSCH starts..”  

Examiner further in the arguments the Applicant does not address ¶[0038] where the eNB sends a normal PDSCH (para. 26, last six sentences) after the clear channel analysis (CCA) {i.e. LBT}  starting at the subframe boundary  –(also see  ¶[0038 – 0039] and ¶[0061] and figs. 6-7. Though the Wang does not explicitly mention a control information under a broad and reasonable interpretation the PDSCH can perform control channel functionality.

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1  - 8 and 13 -16  are rejected under 35 U.S.C. 103 as being unpatentable over  Wang United States Patent Application 2017/0164384  in view of Wang United States Patent Application 20160112173, hereafter Wang2.
With regards to Claim 1, 4, and 14, Wang teaches of a method for a base station to create a subframe structure used in communication between the base station and a User Equipment (UE), the subframe structure comprising a plurality of subframes each having a subframe duration; [0039] FIG. 6 schematically illustrates an exemplary time sequence diagram for the licensed carrier and the unlicensed carrier according to the first embodiment of the present disclosure
operating, by the base station, a serving cell on a carrier frequency; ¶ [0039] FIG. 6 schematically illustrates an exemplary time sequence diagram for the licensed carrier and the unlicensed carrier according to the first embodiment of the present disclosure. As shown in FIG. 6, in the unlicensed band, the data in the first PDSCH (which is a shortened PDSCH in FIG. 6) can be sent by starting from the first symbol boundary after CCA,
Performing, by the base station, a listen before talk (LBT) on the carrier frequency for a time duration that at least partially overlaps a terminal portion of the subframe duration of a first subframe of the plurality of subframes;  [0026]If the subframe has PDCCH, the starting boundary of the normal PDSCH is the ending of the PDCCH and the ending boundary of the normal PDSCH is the ending boundary of the subframe in which the normal PDSCH resides. The flexible PDSCH here refers to a PDSCH different from the normal PDSCH. For example, the starting time and/or the ending time of the flexible PDSCH is shifted from respective boundaries of the normal PDSCH. The length of the flexible PDSCH can be shorter or longer than the normal PDSCH.

determining, by the base station, a position of a starting orthogonal frequency- division multiplexing (OFDM) symbol for transmitting a channel in a second subframe of the plurality of subframes based on the time duration of the LBT wherein the subframe duration of the second subframe occurs immediately after the subframe duration of the first subframe; ¶ [0038] In the first embodiment, the eNB can transmit the first PDSCH of the burst starting with the first available OFDM symbol after the second carrier is occupied by the eNB (e.g., after successful CCA) and ending with the ending boundary of the subframe in which the first PDSCH starts. For example, after successful CCA in the unlicensed band, the eNB sends data in PDSCH which starts with the first OFDM symbol available for data transmission and ends with the ending boundary of the current subframe. It is noted that the first available OFDM symbol is not necessary to be the first OFDM symbol after CCA ending because a reservation signal such as preamble, PSS/SSS (Primary Synchronization Signal/Secondary Synchronization Signal) or RTS/CTS can be sent after CCA ending and before the first PDSCH. The first PDSCH of the burst in the first embodiment can be a shortened PDSCH or a normal PDSCH.
 
 Wang teaches discloses the invention substantially as recited above teaching of transmitting a PDSCH in a second subframe. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Wang where a control channel is transmitted in a second subframe.  Wang2 in the same field of endeavor teaches in ¶ [0008] In a first possible implementation manner, the first RB pair and the second RB pair are separately located at different frequency domain positions in a same subframe or located in a same subband of different subframes.
  
One would have been motivated to modify Wang in this manner so that control information can be appended after the LBT puncturing thereby improving latency.


With regards to Claims 2 and 15, Wang teaches further of transmitting, by the base station, the channel starting from the determined position of the starting OFDM symbol in the second subframe when a result of the LBT indicates that the carrier frequency is unoccupied during the terminal part of the terminal portion of the first subframe duration;¶ [0027] According to the method 100, the eNB can start a burst in the second carrier at a flexible time after successful CCA without being limited by the subframe boundaries. Herein, the term "flexible" means the stating time is not limited to the subframe boundaries or the normal PDSCH boundaries and can be changed as required

Transmitting, by the base station, the channel starting at an eighth OFDM symbol of the second subframe when the result of the LBT indicates that the carrier frequency is occupied during the terminal portion of the first subframe duration. ;¶ [0040] The starting symbol of the flexibly started PDSCH (e.g., the first PDSCH of the burst in the embodiment) can be the 1.sup.st to 14.sup.st symbol depending on CCA ending time, and thus the OFDM symbol number for the flexibly started PDSCH is from 14 to 1. If the OFDM symbol number is smaller than 14, the PDSCH is referred to as a shortened PDSCH. It is noted that if the length of the first PDSCH is 14 symbols, the first PDSCH is a normal PDSCH the ending time of the successful CCA. In this way, the eNB has the possibility to occupy the second carrier at any moment independent of the subframe boundary immediately after successful CCA.  
  
Wang teaches discloses the invention substantially as recited above teaching of transmitting a PDSCH in a second subframe. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Wang where a control channel is transmitted in a second subframe. 
   
One would have been motivated to modify Wang in this manner so that control information can be appended after the LBT puncturing thereby improving latency. 
 	
With regards to Claims 3 and 16, Wang teaches further of transmitting, transmitting, by the base station, the channel starting at a (sl) OFDM symbol (wherein 2<sl<5) of the second subframe when the result of the LBT indicates that the carrier frequency is unoccupied during a terminal portion of the first subframe duration, where (sl) is an integer; ¶ [0040] In case of normal CP (Cyclic Prefix) and no PDCCH region in the unlicensed band, the normal PDSCH consists of 14 OFDM symbols. The starting symbol of the flexibly started PDSCH (e.g., the first PDSCH of the burst in the embodiment) can be the 1.sup.st to 14.sup.st symbol depending on CCA ending time, and thus the OFDM symbol number for the flexibly started PDSCH is from 14 to 1. If the OFDM symbol number is smaller than 14, the PDSCH is referred to as a shortened PDSCH. It is noted that if the length of the first PDSCH is 14 symbols, the first PDSCH is a normal PDSCH

transmitting the control channel starting at an s2 OFDM symbol (6<s2<8) of the second subframe when the result of the LBT indicates that the carrier frequency is occupied during commencement of the subframe duration of the second subframe, where s2 is an integer; ¶ [0041] The shortened PDSCH and corresponding RS (Reference Signal) would reuse the DwPTS subframe structure for minimal specification impact. The shortened PDSCH using DwPTS subframe structure is entirely shifted to start at the OFDM symbol scheduled by eNB as shown in FIG. 2. Only length of 6/9/10/11/12 symbols are defined for PDSCH with normal CP in current DwPTS, and other length of the shortened PDSCH.

Wang teaches discloses the invention substantially as recited above teaching of transmitting a PDSCH in a second subframe. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Wang where a control channel is transmitted in a second subframe.  
  
One would have been motivated to modify Wang in this manner so that control information can be appended after the LBT puncturing thereby improving latency.

With regards to Claim 13, Wang teaches where the first portion occurs during a terminal portion of the first subframe and during at least a second portion of a second subframe, the second portion occurring during a beginning portion of the second subframe;¶ [0081] ... As shown in FIG. 8, three possible first PDSCHs in the unlicensed band are illustrated, the upper one is an extended PDSCH as described in the second embodiment, the middle one is a normal PDSCH as a special case described in the first embodiment, and the bottom one is a shortened PDSCH as described in the first embodiment. 

With regards to Claim 5, Wang teaches where determining the position of the starting OFDM symbol further comprises: determining that the position of the starting OFDM symbol is at an initial OFDM symbol position in the second subframe when the result of LBT indicates that the carrier frequency became unoccupied during a terminal part of the first portion of the first subframe; ¶ 0104] ... As shown in FIG. 10, two possible flexible last PDSCHs in the unlicensed band are illustrated, the upper one is an extended subframe and the bottom one is a shortened subframe. In order to uniformly indicate the time period of the two types of PDSCHs in one DCI format, the DCI for the last PDSCH can be transmitted in the subframe starting to transmit the last PDSCH as shown in FIG. 10.

and determining that the position of the starting OFDM symbol is at an eighth OFDM symbol position in the second subframe when the result of LBT indicates that the carrier frequency became unoccupied during the second portion of the second subframe wherein the second portion of the second subframe comprises the first through seventh OFDM symbol positions of the second subframe and wherein the second subframe comprises fourteen OFDM symbol positions.
¶ 0104] ..In the fifth embodiment, since the starting boundary of the last PDSCH can be fixed to the starting boundary of the subframe sending the DCI as shown in FIG. 10, the UE can know the starting of the last PDSCH, and therefore, the starting indicator can be omitted. For the length indicator for indicating the length of first PDSCH for example in terms of OFDM symbol, for example, 5 bits can be used to indicate the PDSCH length from 1 to 28 OFDM symbols. Alternatively, a reduced number of bits (e.g., a 2-bit indicator for length of 9/11/14/(14+6) OFDM symbols) can be used in connection with a reduced set of possible starting positions in order to reduce signaling overhead as well as increase the robustness of the DCI due to the reduced coding rate.

With regards to Claim 6, Wang teaches of transmitting, by the base station, the control channel starting from the determined position of the starting OFDM symbol. CLAIM 1. A resource scheduling method for wireless communication performed by an eNode B (eNB), the wireless communication involving at least a first carrier and a second carrier, and the method comprising: transmitting downlink control information (DCI) in the first carrier to a user equipment (UE) to schedule downlink resources for a physical downlink shared channel (PDSCH) of the second carrier.

With regards to Claim 7, Wang teaches of performing Physical Downlink Shared Channel (PDSCH) transmission to the UE in the first subframe using a first UE-specific reference signal pattern when the duration of the first portion is not greater than the duration of the last three OFDM symbols of the first subframe; ¶[0116] For the offset length indicator, for example, 4 bits can be used to indicate the PDSCH offset by 0 to 13 OFDM symbols before the reference boundary ("0" means no offset and the first PDSCH is a normal PDSCH). A reduced number of bits (e.g., 2-bit indicator for length of 0/6/9/12 OFDM symbols) can be used in connection with a reduced set of possible starting positions in order to reduce signaling overhead as well as increase the robustness of the DCI due to the reduced coding rate.

and performing PDSCH transmission to the UE in the first subframe using a second UE-specific reference signal pattern when the duration of the first portion is greater than the duration of the last three OFDM symbols of the first subframe; ¶[0118]… The upper PDSCH is a PDSCH with a fixed length of one normal PDSCH, the middle PDSCH is an extended PDSCH, and the bottom PDSCH is a shortened PDSCH. In order to uniformly indicate the time period of these first PDSCH, the DCI contains a PDSCH end indicator in addition to the above offset length indicator and reference boundary indicator.

With regards to Claim 8, Wang teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Wang where the first UE-specific reference signal pattern is a UE-specific reference signal pattern used for LTE frame structure type 2 time division duplex (TDD) special subframe configurations 3, 4, 8, or 9 and wherein the second UE-specific reference signal pattern is a UE-specific reference signal pattern used for LTE frame structure type 2 TDD special subframe configurations 1, 2, 6 or 7. Wang2 in the same field of endeavor teaches in ¶ [0344] For LTE special subframe configurations 1, 2, 6, and 7, that each resource element group includes eight REs is used as an example. AND ¶ [0291] For LTE special subframe configurations 3, 4, 8, and 9, that each resource element group includes four REs is used as an example.
One would have been motivated to modify Wang in this manner so that a reference signal configuration from a reference signal configuration set according to the antenna port quantity information and the resource configuration index.

Conclusion;
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        
	
	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462